Citation Nr: 0630759	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  99-16 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for fracture, left 
mandible, status post osteotomy right mandible and ostectomy 
anterior mandible, currently evaluated as 20 percent 
disabling, to include entitlement to a rating in excess of 10 
percent prior to December 2000.  

2.  Entitlement to service connection for a back disorder and 
arthritis.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left shoulder 
disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for stress fractures of 
the feet.

5.  Entitlement to an extension of a temporary total 
evaluation under 38 C.F.R. § 4.30 (2006) beyond May 1, 2001.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from August 1970 to October 
1973.

The Board of Veterans' Appeals (Board) initially notes that 
at the time of the veteran's hearing before the Board in 
August 2006, the veteran's representative withdrew the issue 
of entitlement to an earlier effective date for the grant of 
service connection for diabetes mellitus.  Consequently, the 
Board finds that this matter is no longer a subject for 
current appellate review.  38 C.F.R. § 20.204 (2006).

The Board also notes that during the pendency of the 
veteran's appeal, a February 2006 rating decision granted 
service connection for paresthesia of the right chin area and 
assigned a noncompensable rating.  There is no evidence that 
a notice of disagreement has been filed with this decision 
and it is therefore not a matter for currently appellate 
review.  

The Board further finds that the veteran has raised the issue 
of entitlement to service connection for posterior vitreous 
detachment (PVD), and hereby refers this issue to the 
regional office (RO) for appropriate consideration.

The issues of whether new and material evidence has been 
submitted to reopen claims for service connection for a left 
shoulder disorder and stress fractures of the feet and 
entitlement to an extension of a temporary total evaluation 
under 38 C.F.R. § 4.30 (2006) beyond May 1, 2001, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Since May 2001, the veteran's fracture, left mandible, 
status post osteotomy right mandible and ostectomy anterior 
mandible has been manifested by an interincisal range of 22 
millimeters (mm) with pain.  

2.  Prior to September 2000, the veteran's fracture, left 
mandible, status post osteotomy right mandible and ostectomy 
anterior mandible was manifested by an interincisal range of 
between 31 and 40 mm with pain.

3.  A back disorder and arthritis is not related to active 
service.


CONCLUSIONS OF LAW

1.  Since May 2001, the schedular criteria for a 30 percent, 
but not higher, rating for fracture, left mandible, status 
post osteotomy right mandible and ostectomy anterior mandible 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.150, Diagnostic Code 9904 
(2006).

2.  Prior to December 2000, the schedular criteria for a 20 
percent, but not higher, rating for fracture, left mandible, 
status post osteotomy right mandible and ostectomy anterior 
mandible have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.150, Diagnostic Code 
9904 (2006).

3.  A back disorder and arthritis were not incurred during 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5106 (West 2002 & Supp. 2005) (VCAA).  
In this regard, the record reflects that the veteran has been 
advised on multiple occasions of the evidence necessary to 
substantiate his claims.

First, following the RO's initial adjudication of the claims, 
the veteran was provided a July 2001 letter that generally 
outlined the evidence necessary to substantiate a claim for 
service connection, and the respective obligations of the 
Department of Veterans Affairs (VA) and the veteran in 
obtaining that evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In addition, a February 2002 letter again advised the veteran 
of the evidence necessary to substantiate his claim for 
service connection and also notified him of the evidence 
necessary to substantiate his claim for an increased rating.  
Id.  This letter was also followed by subsequent 
readjudication of the claims pursuant to Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

A March 2006 letter also advised the veteran of the bases for 
assigning ratings and effective dates.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Although the July 2001 and February 2002 VCAA notice letters 
did not specifically request that the appellant provide any 
evidence in the appellant's possession that pertained to the 
claims as addressed in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), as demonstrated from the foregoing 
communications from the RO, the Board finds that appellant 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  All the VA requires is 
that the duty to notify under the VCAA is satisfied, and the 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).

The Board additionally notes that the veteran has been 
provided with the applicable law and regulations, and has not 
indicated any intention to provide any additional evidence in 
support of his claims.

Finally, to the extent (and only to this extent) that the 
Board has granted a 30 percent rating for the veteran's 
residuals of left mandible fracture after May 2001, and a 20 
percent rating prior to September 2000, any failure to notify 
and/or develop the claim under the VCAA cannot be considered 
prejudicial to the veteran.

Consequently, based on all of the foregoing, the Board finds 
that remand of these claims for further notice and/or 
development under the VCAA would be an unnecessary use of VA 
time and resources.


II.  Residuals of Left Mandible Fracture

Background

The history of the veteran's mandible disability shows that 
service connection for residuals of left mandible fracture 
was originally established in a March 1987 rating decision, 
with a noncompensable rating assigned under 38 C.F.R. 
§ 4.150, Diagnostic Code 9904, effective from September 1986.

VA examination in November 1986 revealed a maximum 
interincisal distance of 44 mm.  The examiner found no 
limitation of motion of the jaw and it was determined that 
the veteran had a Class III malocclusion of the mandible.  
The diagnosis included fractured mandible by history, healed, 
with no residuals.  It was also noted that the veteran had a 
history of subluxation of the left mandible.

A VA outpatient record from April 1998 reflects that the 
veteran complained of bilateral temporomandibular joint (TMJ) 
pain and presented with severe malocclusion with right 
mandibular crossbite secondary to trauma with resultant 
fracture of the right angle of the mandible and injury to the 
left TMJ region.  Clinical examination revealed difficulty 
opening due to pain, with deviation to the left side.  
Maximum interincisal opening was about 40 to 50 mm, and there 
were no clicks with opening or closing.  X-rays revealed that 
the left TMJ had decreased translucency in the area of the 
meniscus.  

A VA treatment record from December 1998 reflects that the 
veteran complained of pain in the left TMJ.  

VA examination in January 1999 revealed that the veteran 
appeared to have a deep overbite consistent with a history of 
a fractured mandible.  The veteran was noted to have an 
opening of about 35 mm to the maxilla with crossbite, more so 
on the right and anterior region.  Right lateral excursions 
were both about 7 mm each with protrusion being less than 5 
mm.  There was also moderate bone loss throughout the maxilla 
and mandible consistent with periodontal disease.  The 
veteran also had mild impairment of motion secondary to 
deviation to the right and impairment of the masticatory 
functions secondary to Class III malocclusion.  The diagnosis 
was Class III skeletal deformity, moderate periodontal 
disease with bone loss, and dental crossbite.  The examiner 
further noted that the veteran gave a history of difficulty 
with masticatory function and X-rays revealed moderate bone 
loss and mild hyperplasia of the right condyle.

A May 1999 rating decision increased the rating for the 
veteran's residuals of left mandible fracture to 10 percent, 
effective May 1997, noting that a 10 percent rating was 
warranted whenever there was an indication of limited 
interincisal movement between 31 and 40 mm, lateral excursion 
between 0 and 4 mm, or moderate displacement of the mandible.  
The RO further noted that a 20 percent rating was not 
warranted unless there was limited interincisal movement 
between 21 and 30 mm, or unless the evidence demonstrated 
severe displacement of the mandible with significant loss of 
jaw movement or masticatory function.  

A VA treatment record from June 1999 reflects that the 
veteran was advised to reduce weight.  

At the veteran's personal hearing in October 1999, the 
veteran indicated that he had trouble chewing and could only 
open his mouth for small portions (transcript (T.) at pp. 2-
3).  He also noted that his jaw would pop and crack from the 
joint and that he had been advised that it was going to be 
necessary for him to undergo corrective surgery (T. at p. 3).  

In March and April 2000, assessments included 
temporomandibular joint disease (TMD).

A VA dental surgeon's statement from December 2000 reflects 
that the veteran underwent an extraoral vertical subcondylar 
osteotomy right mandible, and a segmental ostectomy anterior 
mandible.  Follow-up care was anticipated of 6-8 weeks, 
depending on progress.

VA records from January 2001 reflect good facial symmetry and 
mild discomfort on palpation of the right lateral surface of 
the mandible.  

A February 2001 VA dental surgeon's statement indicates that 
the veteran's treatment was to be extended several months and 
would include prosthodontic rehabilitation, follow-up 
evaluations, and routine filling.  

VA records from April 2001 indicate that the veteran's bite 
reportedly felt much better.  Examination revealed good range 
of motion, no popping or clicking, mild pterygoid right-sided 
tenderness, and satisfactory occlusion.  One week later, the 
mouth was noted to be opening in excess of 45 mm and 
straight.  

VA treatment records from January 2002 reflect that the 
veteran's jaw continued to periodically lock on him.  

A July 2002 staff dentist statement reflects the opinion that 
as a result of in-service trauma, the veteran had residual 
pain, a TMJ disorder, and severe malocclusion.  The veteran 
was evaluated for orthognathic surgery to correct his severe 
malocclusion and alleviate some of his pain.  As a result of 
the in-service trauma, the veteran sustained a fracture to 
the right angle of the mandible and injury to the left TMJ 
region and continued to have significant pain.  He 
subsequently underwent an extraoral vertical ramus osteotomy 
with a coronoidectomy to the right side.  The examiner noted 
that in many instances, trauma to the jaw or face would 
result in surgical correction of only one side or both sides 
due to the mandible being one complete bone.  

VA treatment records from September 2003 reflect that the 
veteran reported increasing difficulty opening his mouth and 
increasing pain.  The veteran again complained of jaw pain in 
January 2004, and in March 2004, there was a diagnosis of 
myofascial pain disorder.  

In April 2005, the veteran was still complaining of pain in 
his jaw and teeth.

VA dental examination in July 2005 revealed that following an 
in-service surgery, the veteran complained of constant 
popping in the left TMJ with pain on chewing and opening.  
Following a second surgery in December 2000, the veteran 
continued to complain of pain and popping in both TMJ's with 
meals and constant pain in the lower right bicuspid area.  
Physical examination revealed the maximum opening was 22 mm 
with a deviation to the right.  His right lateral motion was 
2 mm and left lateral was 4 mm.  No joint sounds were present 
and his occlusion was considered Class I.  The right body of 
the mandible in the first molar area ached, but teeth were 
not tender to percussion, and chewing produced tenderness in 
the masseter muscles.  The diagnosis was residual pain and 
limited mobility of the mandible post trauma and post 
surgeries in 1971 and 2000.  Pain persisted in tooth number 
7, in the right body of the mandible, and bilaterally in the 
TMJ joints.  Moderate to severe TMJ joint dysfunction was 
noted to continue.

A February 2006 rating decision increased the rating for the 
veteran's residuals of left mandible fracture to 20 percent, 
effective from May 2001.  

The record also contains another statement from the veteran's 
VA staff dentist, dated in July 2006, that opines that the 
veteran had permanent lower lip paresthesia and continued 
chronic myofascial pain as a result of his in-service trauma.  
He was also noted to have limited opening, range of motion, 
and diet, and that his current problems would probably not 
ever completely resolve.

At the veteran's hearing before the Board in August 2006, the 
veteran's spouse testified that the veteran had trouble 
opening his mouth and continued to have shooting pain in his 
jaw (T. at p. 4).  The veteran would also experience 
difficulty talking and continued to experience cracking and 
popping (T. at pp. 4-7).  The veteran first got treatment for 
back problems close to a year after service separation (T. at 
p. 12).  He asserted that he continued to receive treatment 
for his back since the 1970's (T. at pp. 12-13).  


Rating Criteria and Analysis

A jaw disorder may be rated based on any nonunion or malunion 
of the mandible, or based on any associated limitation of 
motion of the temporomandibular articulation.  38 C.F.R. § 
4.150, Diagnostic Codes 9903, 9904, 9905.  Diagnostic Code 
9904 provides that malunion of the mandible is evaluated on 
the basis of the resulting degree of impairment of motion and 
the relative loss of masticatory function.  A noncompensable 
evaluation is warranted with slight displacement.  A 10 
percent evaluation reflects moderate displacement and a 20 
percent rating is permitted when the displacement is severe.  
38 C.F.R. 4.150, Diagnostic Code 9904.

Nonunion of the mandible is evaluated under 38 C.F.R. § 
4.150, Diagnostic Code 9903 on the basis of the resulting 
degree of impairment of motion and the relative loss of 
masticatory function.  Moderate associated disability 
warrants a 10 percent evaluation.  A 30 percent evaluation 
requires severe disability.  38 C.F.R. § 4.150, Diagnostic 
Code 9903.  The limitation of motion of the temporomandibular 
articulation from 31 to 40 mm or range of lateral excursion 
from 0 to 4 mm warrants a 10 percent evaluation.  38 C.F.R. § 
4.150, Diagnostic Code 9905.  A 20 percent rating requires 
that motion be limited from 21 to 30 mm, a 30 percent rating 
requires that motion be limited from 11 to 20 mm, and a 40 
percent rating is assigned when the range is limited to 
between 0 and 10 mm.  Id.

As was already noted, the veteran's residuals of mandible 
fracture are currently evaluated as 20 percent disabling 
under 38 C.F.R. § 4.150, Diagnostic Code 9904, which the 
Board finds to be the most appropriate Diagnostic Code for 
the evaluation of this disability.  Diagnostic Code 9904 
provides that malunion of the mandible is evaluated on the 
basis of the resulting degree of impairment of motion and the 
relative loss of masticatory function, and that a 
noncompensable evaluation is warranted with slight 
displacement.  A 10 percent evaluation reflects moderate 
displacement and a 20 percent rating is permitted when the 
displacement is severe.  38 C.F.R. § 4.150, Diagnostic Code 
9904.  As the veteran is currently in receipt of a 20 percent 
rating, this Diagnostic Code would not assist the veteran in 
obtaining a higher evaluation.  

As there is no clinical evidence of nonunion of the mandible, 
38 C.F.R. § 4.150, Diagnostic Codes 9903 is not for 
application.

On the other hand, the Board has carefully considered the 
veteran's consistent complaints of jaw pain on use in 
conjunction with the examination and clinical findings of 
interincisal limitation, and finds that the limitation and 
pain warrant a 30 percent rating under Diagnostic Code 9904 
for the period after May 2001.  More specifically, the Board 
notes that with a limited interincisal finding of 22 mm in 
July 2005 coupled with findings of pain on use, the Board is 
permitted to conclude that at least some of that limited 
motion is limited by pain and, giving the veteran the benefit 
of the doubt, thereby entitles the veteran to the next 
highest rating of 30 percent under Diagnostic Code 9904 and 
38 C.F.R. §§ 4.40, 4.45 (2006).  The Board would note that 
the highest rating of 40 percent would not be available as 
the veteran would need overall limited motion of at least 20 
mm for painful motion to warrant the highest rating of 40 
percent.  

Consistent with the foregoing discussion, the Board has also 
examined the record prior to December 2000, and concludes 
that the evidence similarly warrants an increased rating from 
10 to 20 percent prior to December 2000.  In this regard, 
while the Board notes that the veteran's limitation of 
interincisal range was 35 mm in January 1999 and between 31 
and 40 mm in May 1999, the Board observes that there is ample 
evidence that jaw opening and closing were similarly 
productive of pain throughout this period and therefore once 
again justifies the consideration of the veteran's pain on 
motion under 38 C.F.R. §§ 4.40, 4.45 (2006).  

As was the case with the period after May 2001, since 
interincisal limitation prior to December 2000 was not 
indicated to be at least 30 mm, the Board finds that the 
veteran's pain would not be sufficient on its own to warrant 
a rating higher than 20 percent prior to December 2000.

In summary, the Board finds that the evidence supports a 30 
percent, but not higher, rating for the veteran's residuals 
of left mandible disorder after May 2001, and a 20 percent, 
but not higher, rating prior to December 2000.  


III.  Entitlement to Service Connection for a Back Disorder 
and Arthritis

Background

Service medical records do not reflect any treatment or 
complaints of back problems.

At the veteran's VA examination in October 1986, the veteran 
reported a history of a bad back in service.  Examination of 
the back in October 1986 revealed normal findings.

VA outpatient treatment records between October 1986 and 
October 1997 do not reflect treatment for a back disorder.  

VA general medical examination in October 1997 revealed that 
the veteran reported having rheumatoid arthritis in the 
shoulders, hands, knees, neck, and back.  The diagnosis did 
not reflect the existence of any back disorder.

VA treatment records from October 1998 reflect findings that 
included decreased motion range of the lumbar spine.  The 
diagnosis was degenerative joint disease (DJD), rule out 
herniated nucleus pulposus.  In December 1998, there was a 
diagnosis of osteoarthritis of the lumbar spine with 
radiculopathy.  In February 1999, there was a diagnosis of 
osteoarthritis with lumbar degenerative disc disease (DDD) by 
history.  

At the veteran's personal hearing in October 1999, the 
veteran testified that he injured his back in the incident in 
which his left mandible was fractured (T. at p. 3).  He 
stated that he had been told by VA that he had arthritis in 
his back (T. at pp. 3-4).

VA records from August 2000 reflect that the veteran's 
complaints included arthritis with pain and stiffness in the 
back.  

An April 2002 statement from the veteran's spouse reflects 
her recollection that the veteran had received treatment for 
back problems since his discharge from service.  


Analysis

The Board has reviewed the evidence of record with respect to 
this claim and first notes that it reflects current diagnoses 
of back disability, including DJD and DDD.  The Board 
therefore finds that the veteran suffers from a current 
disorder of the back.  

In addition, the Board will concede that the veteran 
sustained an injury to his back at the time of the 
altercation that led to the fracture of his jaw.

However, service medical records do not reflect any 
complaints or treatment of a back disorder at the time of 
treatment for his jaw fracture or otherwise, and there is no 
clinical evidence of evaluation of any back problem until 
October 1998, despite the veteran and his spouse's 
representations to the contrary.  In addition, examination of 
the back in October 1986 revealed negative findings and no 
back disorder was diagnosed at the time of VA general medical 
examination in October 1997.

Moreover, as has been clearly made plain to the veteran over 
the history of this claim, in order to prevail on his claim, 
there must also be medical evidence linking a current back 
disorder to service, or in the case of DJD or DDD, to a 
period of one year following service, and the record does not 
contain such medical evidence.  In fact, as noted above, 
while the veteran reported a bad back in service in October 
1986, there is no medical evidence of treatment or disability 
either during or shortly after service, or in any of the 
outpatient records dated from October 1986 to October 1997, 
and even in October 1997, rheumatoid arthritis was noted only 
by history.  

It should also be noted that the testimony and statements of 
the veteran, the veteran's spouse, and other lay witnesses 
that seek to link current symptoms or diagnoses to service 
are of minimal or no weight as the opinions of lay persons as 
to issues of causation are of little or no probative value.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Although the Board has considered whether the veteran should 
be afforded an examination and opinion in this claim in light 
of the Board's willingness to accept that he sustained some 
back injury at the time of his jaw fracture, the Board finds 
that the lack of in-service treatment or complaints and 
relevant post-service evidence of claimed or actual 
disability until many years after service, makes it unlikely 
that the veteran's current back disability is associated with 
his in-service assault.  The Board therefore finds that an 
examination and opinion is not warranted under 38 C.F.R. 
§ 3.159(c)(4) (2006).

Accordingly, based on all of the foregoing, the Board finds 
that a preponderance of the evidence is against a 
relationship between any current back disorder and service, 
or a period of one year after service, and that this claim 
should therefore be denied.


ORDER

Entitlement to a 30 percent, but not higher, rating for 
service-connected fracture, left mandible, status post 
osteotomy right mandible and ostectomy anterior mandible from 
May 2001, is granted.  

Entitlement to a 20 percent, but not higher, rating for 
service-connected fracture, left mandible, status post 
osteotomy right mandible and ostectomy anterior mandible 
prior to December 2000, is granted.

Entitlement to service connection for a back disorder and 
arthritis is denied.


REMAND

With respect to the issue of entitlement to an extension of a 
temporary total evaluation under 38 C.F.R. § 4.30 (2006) 
beyond May 1, 2001, the Board finds that the record does not 
reflect the existence of any letter from the RO that would 
constitute a VCAA notice letter.  Thus, the Board finds that 
the appellant should be provided with a VCAA notice letter as 
to this claim, advising him of the evidence necessary to 
substantiate the claim, and the respective obligations of VA 
and the appellant in obtaining such evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

With respect to the issues of whether new and material 
evidence has been submitted to reopen claims for service 
connection for a left shoulder disorder and stress fractures 
of the feet, the Board finds that the veteran should be 
provided with a new VCAA notice letter pursuant to Kent v. 
Nicholson, 20 Vet. App. 1 (2006), identifying the evidence 
necessary to substantiate the veteran's new and material 
evidence claims under the version of 38 C.F.R. § 3.156 in 
effect prior to August 2001, and the respective obligations 
of VA and the veteran in obtaining that evidence.

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with a VCAA 
notice letter as to the claim for an 
extension of a temporary total 
evaluation under 38 C.F.R. § 4.30 
(2006) beyond May 1, 2001, noting the 
evidence necessary to substantiate the 
claim, and the respective obligations 
of VA and the appellant in obtaining 
such evidence.  The appellant should 
also be asked to provide any evidence 
in his possession that pertains to this 
claim.

2.  With respect to the issues of 
whether new and material evidence has 
been submitted to reopen claims for 
service connection for a left shoulder 
disorder and stress fractures of the 
feet, the veteran should be provided 
with a new VCAA notice letter 
identifying the evidence necessary to 
substantiate the veteran's new and 
material evidence claims under the 
version of 38 C.F.R. § 3.156 in effect 
prior to August 2001, and the 
respective obligations of VA and the 
veteran in obtaining that evidence.

3.  Regardless of whether there is any 
response or further development as a 
result of the VCAA letters noted above, 
the issues of whether new and material 
evidence has been submitted to reopen 
claims for service connection for a left 
shoulder disorder and stress fractures of 
the feet and entitlement to an extension 
of a temporary total evaluation under 
38 C.F.R. § 4.30 (2006) beyond May 1, 
2001, should be readjudicated.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case and given the 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


